In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00085-CR
______________________________


FRANK STEVEN KEPA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 27th Judicial District Court
Bell County, Texas
Trial Court No. 56957


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Frank Steven Kepa has filed a motion to dismiss his appeal, and also asks this Court to
immediately issue the mandate.  Pursuant to Tex. R. App. P. 42.2 and 18.1, his motion is granted.
            We dismiss the appeal, and the mandate is hereby issued along with our opinion.



                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          April 25, 2005 
Date Decided:             April 26, 2005

Do Not Publish